Case 1:20-cr-00224-RBJ Document 13-14 Filed 10/27/20 USDC Colorado Page 1 of 2

SS SSS eee

From: Ray and Deb Myers <themyerscouple@gmail.com>
Sent: Sunday, October 11, 2020 1:29 PM

To: jcdefense@gmail.com

Subject: Re: Your Client Kole Milner

To Whom It May Concern:

| am writing on behalf of my son, Kole Milner,
and since | know him so well, I'd like to say a
few things about him as a person.

Kole has always been a highly intelligent and
warm person. He has many friends and he's
one of those, "know one's a stranger", kind of
people.

The adult Kole has a strong work ethic where,

a lot of the time, he has more than one job because
he "wants to get ahead". As of now, he has

moved to the Kansas City, Missouri area, due

to the current uncertainties in our country and

is working full time with his father and younger
brother in a new family business venture in the
automotive arena.

Kole isn't married and has no children yet, but
he is a devoted "dog dad" to his beloved Parker,
who he has trained to be a fine and well behaved pet.

Kole is a person who hasn't always had an easy
childhood. He struggled with A.D.D. and as a stay-
at-home parent, | was able to help him have

success at school and even home-schooled him

for several years in elementary school. He was

raised in a Christian home and attended church
regularly. All this to say, he had a solid, loving and
supportive background then and still does to this day.

Kole has a calm and positive attitude towards life.
He always looks forward to achieving personal goals.
He spends a lot of his free time with family. He is
often the one his three siblings turn to for advice
and his own brand of comic wisdom.

He is loved mightily by his father, siblings and all
extended family members and friends. | love him
the most though, as his mom. He has a flame that
must not be extinguished. He does understand that
Case 1:20-cr-00224-RBJ Document 13-14 Filed 10/27/20 USDC Colorado Page 2 of 2

his choices were not right. He has corrected this.

Kole is still a very young man who has many good

things to contribute to this world. He is excited

for his future and we look forward to proudly witnessing
his accomplishments.

Kole deserves to continue his "reset" and move forward.

Thank you very much!

Deborah Myers
Mother of Kole Milner
